Citation Nr: 1645698	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post gunshot wound, left leg.

2.  Entitlement to a compensable rating for residual scars, left knee, due to gunshot wound. 

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for left hip disability.  


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and L.S. 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
	

INTRODUCTION

The Veteran served on active duty from May 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and L.S. presented testimony at a Board hearing before the undersigned Veterans Law Judge in August 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period has expired without additional evidence being submitted to the record.

While there was a rating decision granting service connection and a noncompensable rating for residual scars, left knee, due to gunshot wound in February 2014, and the Veteran purported to file a notice of disagreement with that determination in November 2014, the Board has jurisdiction over this rating as part of the Veteran's earlier appeal for a higher rating for his left leg gunshot wound disability, as it is considered to be part of that appeal.  

The Veteran previously had a different representative; however, a power of attorney in favor of attorney Walus was received in November 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service-connected left leg gunshot wound disability, service treatment records show that he was admitted to Oceana Hospital (the Veteran called it the Oceana County Medical Center in a July 2009 statement) in Hart, Michigan on September 19, 1973 and transferred from it to Wurtsmith Air Force Base Hospital on September 25, 1973, where he was treated until October 5, 1973.  Information in records of treatment during service are instrumental in rating gunshot wounds.  See 38 C.F.R. § 4.55 (2015).  VA has not obtained the treatment records from the Oceana Hospital/Oceana County Medical Center from September 1973.  Additionally, it is unclear whether additional service treatment records from treatment at Wurtsmith Air Force Base Hospital may be available.  Currently, there is only a Clinical Record Cover Sheet of record from Wurtsmith.  The Veteran indicated in July 2009 that the Oceana Hospital is no longer operating, but it may be that his records of treatment from it are still available, even though it is no longer operating.  VA should make exhaustive attempts to obtain the records from Oceana and Wurtsmith Hospitals.  

Next, the Veteran was examined for this disability in October 2009 and again in January 2014.  In March 2011, the Veteran indicated that he was not having a lot of pain on the day of the October 2009 VA examination, but that now he was having continuous pain.  He indicated that although his limitation of motion was minimal on that examination, most days he can barely move his leg.  The January 2014 VA muscles examination report does not contain information indicating the Veteran's range of motion, in degrees, of his left knee.  Additionally, the Veteran testified in August 2016 that he has numbness in his left knee all the time.  Pursuant to 38 C.F.R. § 3.159 (2015), the following is necessary:  A VA examination joints examination, which contains the report of the Veteran's left and right knee ranges of motion, including active motion, passive motion, while weightbearing, and while nonweightbearing [required in part by Correia v. McDonald, 28 Vet. App. 158 (2016)]; a VA neurology examination, which contains indications of any degree of paralysis which the Veteran has as a result of his service-connected left leg gunshot wound; and a VA muscles examination, which, to help grade the Veteran's muscle disability pursuant to 38 C.F.R. § 4.55, indicates (a) whether there was a through and through or deep penetrating wound by small high velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; (b) whether there are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and (c) whether tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 

As the Veteran indicated during his August 2016 hearing that he had recently received VA treatment, including apparently a study for nerve damage on his leg, all outstanding additional VA treatment records should be obtained beforehand.

Regarding the Veteran's low back and left hip disabilities, he is claiming these as secondary to his service-connected left leg gunshot wound disability.  Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

There was a VA examination in August 2011 to address these claims.  However, the examiner did not render an opinion with reasons as to whether either the Veteran's low back disability or his left hip disability was aggravated by his service-connected left leg gunshot wound disability.  This information is necessary and so remand is required for further examination for this for these claims.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any additional medical records which are relevant to the Veteran's claims.  In particular, attempts should be made to obtain:

a. Any records available from the Oceana Hospital/Oceana County Medical Center in Hart, Michigan from the Veteran's September 19, 1973 to September 25, 1973 admission; and
b. All records of treatment which the Veteran received at the Wurtsmith Air Force Base hospital from September 25, 1973 to October 5, 1973; and
c. All updated VA medical records, including a 2016 study of the nerves of the Veteran's left leg.  

2. After the above development is completed, please schedule the Veteran for a VA joints examination to determine the nature, extent, and severity any orthopedic impairment of his service-connected left leg gunshot wound disability.  The claims folder must be available for review by the examiner in conjunction with the examination.  All indicated tests should be performed, and the results should be reported in detail.  In particular, the examiner is requested to report:

a. Active range of motion of the left and right knee;
b. Passive range of motion of the left and right knee;
c. Weight bearing range of motion of the left and right knee; and 
d. Non-weight bearing range of motion of the left and right knee.
e. The examiner is requested to explain if any requested range of motion is deemed not necessary.   

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected left leg gunshot wound disability.  

3. Please schedule the Veteran for a VA neurological examination to determine the nature, extent, and severity of any neurological impairment due to his service-connected left leg gunshot wound disability.  The claims folder must be available for review by the examiner in conjunction with the examination.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of any neurological impairment associated with the Veteran's service-connected left leg gunshot wound disability.  The examiner should identify any nerve(s) involved and opine as to the degree of paralysis, if any, which is associated with the Veteran's service-connected left leg gunshot wound disability.
 
4. Schedule the Veteran for a VA muscles examination to determine the nature, extent, and severity of his service-connected left leg gunshot wound disability.  The claims folder must be available for review by the examiner in conjunction with the examination.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected left leg gunshot wound disability.

The examiner is requested to provide a complete rationale for any opinion expressed, based on relevant medical evidence and principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Schedule the Veteran for a supplemental VA medical opinion (with examination only if deemed necessary by the opinion provider) to address the question:

Is it at least as likely as not that any currently diagnosed low back or left hip disorder was aggravated by the Veteran's service-connected left leg gunshot wound disability?

The claims folder must be available for review by the opinion provider.  The opinion provider is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

Please furnish detailed reasons for the opinion, specifically discussing any relevant evidence and medical principles involved.  If the opinion provider cannot provide an opinion without resort to speculation, please provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Thereafter, readjudicate the claims to include the matter of compensable rating for residuals scars of the left knee due to gunshot wound.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, including on the left leg scar compensation issue, and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




